Citation Nr: 0640103	
Decision Date: 12/29/06    Archive Date: 01/05/07

DOCKET NO.  03-13 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for diabetic 
retinopathy as secondary to service-connected diabetes 
mellitus.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for headaches as 
secondary to head trauma.

4.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for a 
seizure disorder.



REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.



WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from December 1969 to 
August 1972.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.  During the pendency of the veteran's appeal, 
his claims folder was transferred to the RO in Jackson, 
Mississippi.

The veteran testified at a BVA videoconference hearing in 
June 2006, following which the record was held open for 30 
days to allow the veteran to submit additional evidence.  No 
additional evidence, or argument, was submitted.  

The issues of service connection for hypertension, and 
headaches, and whether new and material evidence has been 
received to reopen a claim for service connection for a 
seizure disorder are addressed in the REMAND portion of the 
decision below.  



FINDING OF FACT

The veteran is not shown to have diabetic retinopathy.


CONCLUSION OF LAW

Diabetic retinopathy was not incurred in or aggravated by 
active service and is not proximately due to or the result of 
a service connected disease or injury.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before addressing the merits of the veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).  The notification obligation in 
this case was accomplished by way of letters from the RO to 
the veteran dated in February 2001 and August 2004.  While 
this notice does not provide any information concerning the 
evaluation or the effective date that could be assigned 
should service connection be granted, Dingess v. Nicholson, 
19 Vet. App. 473 (2006), since this decision affirms the RO's 
denial of service connection, the veteran is not prejudiced 
by the failure to provide him that further information.  

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The veteran and his representative have been kept appraised 
of the RO's actions in this case by way of the Statement of 
the Case and the Supplemental Statements of the Case, and 
been informed of the evidence considered, the pertinent laws 
and regulations and a rationale for the decision reached in 
denying the claim.  The veteran and his representative have 
not made the RO or the Board aware of any additional evidence 
that needs to be obtained in order to fairly decide this 
appeal, and have not argued that any error or deficiency in 
the accomplishment of the duty to notify and duty to assist 
has prejudiced him in the adjudication of his appeal.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  
Therefore, the Board finds that duty to notify and duty to 
assist have been satisfied and will proceed to the merits of 
the veteran's appeal.

The Board notes and acknowledges that the remaining issues 
are being remanded for additional development, to include 
attempting to locate VA treatment records for the 1971-1974 
period.  See generally Bell v. Derwinski, 2 Vet. App. 611 
(1992).  The Board notes that such records are not relevant 
to the resolution of the issue of service connection for 
diabetic retinopathy as the veteran did not develop diabetes 
until at least the 1980's.  Thus there is no expectation of 
any pertinent evidence in the records, if they do exist.  The 
objective medical evidence of record shows that the veteran 
does not have a current disability and the earlier VA records 
would not change that fact.  See Bell, 2 Vet. App. at 613 (If 
such material could be determinative of the claim and was not 
considered by the Board, a remand for readjudication would be 
in order).  

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2006).  Further, a disability is 
service connected if it is proximately due to or the result 
of a service-connected disease or injury.  38 C.F.R. § 
3.310(a).  Moreover, when aggravation of a nonservice-
connected condition is proximately due to or the result of a 
service-connected condition, such veteran shall be 
compensated for the degree of disability over and above the 
degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

The veteran served on active duty from December 1969 to 
August 1972.  His service included service in the Republic of 
Vietnam from November 1970 to March 1971.  The veteran's 
service medical records (SMRs) do not reflect any symptoms or 
diagnoses of diabetes or diabetic retinopathy during service.  
The first evidence of record of diabetes comes from private 
medical records submitted by the veteran with his current 
claim.  Records from the Texas Department of Criminal Justice 
note that the veteran had a history of diabetes in June 1993.  
The note said that the veteran had had diabetes for five 
years.  The veteran had previously reported no history of 
diabetes in an entry dated in June 1989.  

The veteran was granted service connection for diabetes 
mellitus by way of a rating decision dated in October 2002.  
The grant was on a presumptive basis as a result of the 
veteran's service in the Republic of Vietnam.  See 38 C.F.R. 
§§ 3.307(a)(6); 3.309(e).  The veteran was awarded a 20 
percent disability rating for his diabetes.  He was also 
granted service connection, and individual 10 percent ratings 
for diabetic peripheral neuropathy of each lower extremity.  
No other complication from diabetes was identified or rated.

The veteran now claims that he has diabetic retinopathy as a 
result of his service-connected diabetes mellitus.  However, 
the Board finds that the evidence of record does not support 
his claim.  

The veteran submitted the results of an eye examination by T. 
B. Blair, O.D., dated in October 2001.  The veteran reported 
an 18-year history of diabetes.  Dr. Blair provided 
assessments of questionable change in the veteran's eyeglass 
prescription and mild background diabetic retinopathy.

The veteran was afforded a VA endocrine examination in June 
2002.  He reported that he was first diagnosed with diabetes 
in 1988.  The examiner noted that there was no evidence in 
the claims folder that referenced the onset or date of 
diagnosis of diabetes.  The veteran said that he experienced 
blurry vision with decreased visual acuity.  The examiner did 
not address the veteran's claimed retinopathy, he referred 
the reader to the report from the veteran's eye examination.

The veteran was scheduled for a VA eye examination in July 
2002 but he did not report for the examination.  He later 
said he did not receive notice of the examination.  

The veteran was afforded a VA cardiology examination in 
January 2004.  The examiner was evaluating the veteran's 
hypertension as possibly being related to diabetes.  The 
examiner provided diagnoses of hypertensive vascular disease 
and rule out diabetic retinopathy.  The examiner deferred to 
the VA eye examination.

The veteran was afforded a VA eye examination in January 
2004.  The examiner, an ophthalmologist, noted that a review 
of the claims folder did not show any service-related ocular 
condition.  The examiner said that previous examination had 
not shown diabetic retinopathy.  The examiner did say that 
the veteran had a previous description of hypertensive 
minimal retinopathy.  The diagnoses were non-insulin diabetes 
mellitus with no retinopathy and minimal hypertensive 
narrowing of the retinal arterioles.

The veteran was afforded an additional VA eye examination in 
April 2005.  The examiner, an ophthalmologist, noted that the 
veteran reported having blurred vision without glasses.  The 
veteran said he had been diabetic since 1980.  The examiner's 
impression was that there was a normal examination for both 
eyes.  The examiner also stated that the veteran had no 
diabetic problems or any other diagnosed problem with his 
eyes at the time other than refractive error along with 
presbyopia.  

Associated with the claims folder are VA outpatient records 
for the period from February 2001 to September 2005.  The 
records do not reflect a diagnosis of diabetic retinopathy.  
The veteran was seen for a diabetes dilated retinal 
examination in July 2005.  The results were that there was no 
evidence of diabetic retinopathy.  

The veteran testified that he received treatment from VA for 
his diabetic retinopathy.  (Transcript p. 8).  He also said 
that he had seen a private doctor when he was in Texas.  He 
said the report had been put into his claims folder but he 
did not think it was there at the current time.  The veteran 
said he would provide a copy of the report.  He did not 
remember the name of the doctor.  The veteran later testified 
that he was not receiving treatment from VA for diabetic 
retinopathy.  (Transcript p. 9).

As noted in the Introduction, the veteran did not submit any 
additional evidence.  Further, the private report referred to 
by the veteran is the report from Dr. Blair and is of record.

In reviewing the evidence of record, particularly the 
objective evidence of record, the Board concludes that there 
is no evidence of a current disability involving diabetic 
retinopathy.  Other than the veteran's lay statements, the 
only reference to him having diabetic retinopathy is the 
October 2001 note from Dr. Blair.  The two subsequent VA 
examinations by ophthalmologists, as well as the VA 
outpatient diabetic screening examination, have all found no 
evidence of diabetic retinopathy.  The evidence provided by 
the two VA examinations, where the examiners were 
specifically looking for evidence of diabetic retinopathy, 
are afforded greater weight.  Moreover, the findings are 
supported by the later outpatient diabetic dilated retinal 
examination report.  

In order for service connection to be granted for a claimed 
disability, there must be evidence of the current existence 
of such claimed disability.  See Rabideau v. Derwinski, 2 
Vet. App. 141, 144 (1992).  Therefore, the Board concludes 
that, without any current clinical evidence confirming the 
presence of diabetic retinopathy service connection must be 
denied.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992) 
(current disability is a prerequisite to an award of service 
connection).  

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for granting 
service connection for diabetic retinopathy.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.  


ORDER

Service connection for diabetic retinopathy, as secondary to 
service-connected diabetes mellitus, is denied.


REMAND

The veteran is also seeking service connection for 
hypertension, headaches as secondary to head trauma, and a 
seizure disorder.  The veteran originally sought service 
connection for a seizure disorder in October 1972.  His claim 
was denied in February 1973 on the basis that the seizure 
disorder was due to a pre-existing disability that was not 
aggravated during service.  His claim has been denied several 
times since 1973, with the most recent final denial by way of 
a Board decision dated in June 1992.  Thus new and material 
evidence is required to reopen the claim for service 
connection for a seizure disorder.  

New and material evidence means evidence that has "not 
[been] previously submitted to agency decisionmakers which 
bears directly and substantially upon the specific matter 
under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the 
claim."  38 C.F.R. § 3.156 (2001).  

In Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), the United 
States Court of Appeals for the Federal Circuit issued an 
opinion which overturned the test for materiality established 
by the United States Court of Appeals for Veterans Claims 
(Court) in Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991) 
(the so-called "change in outcome" test).  The Federal 
Circuit in Hodge mandated that materiality be determined 
solely in accordance with the definition provided in 
38 C.F.R. § 3.156(a).  (The Board notes that 38 C.F.R. 
§ 3.156(a) was amended in August 2001.  However, that 
amendment is applicable only to claims filed on or after 
August 29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  
As the veteran filed his application to reopen his claim 
prior to this date, the earlier version of the law remains 
applicable in this case.)  

A preliminary review of the record with respect to the issue 
of whether new and material evidence has been received to 
reopen a claim for service connection for a seizure disorder 
discloses that additional development is necessary prior to 
final appellate review.  The Board notes that in Kent. v. 
Nicholson, 20 Vet. App. 1 (2006), the United States Court of 
Appeals for Veterans Claims (Court) established significant 
new requirements with respect to the content of the duty to 
assist notice under the Veterans Claims Assistance Act of 
2000 (VCAA) which must be provided to a veteran who is 
petitioning to reopen a claim.

The Court held that when a claimant seeks to reopen a 
previously denied claim, VA must examine the bases for the 
denial in the prior decision and advise the claimant what 
evidence would be necessary to substantiate the element or 
elements required to establish service connection that were 
found insufficient in the previous denial.  In addition, the 
Court held that VA's obligation to provide a claimant with 
notice of what constitutes new and material evidence to 
reopen a service-connection claim may be affected by the 
evidence that was of record at the time that the prior claim 
was finally denied.  The question of what constitutes 
material evidence to reopen a claim for service connection 
depends on the basis on which the prior claim was denied.

In order to satisfy the legislative intent underlying the 
VCAA notice requirement to provide claimants with a 
meaningful opportunity to participate in the adjudication of 
their claims, the VCAA requires, in the context of a claim to 
reopen, the VA to look at the bases for the denial in the 
prior decision and to respond with a notice letter that 
describes what evidence would be necessary to substantiate 
that element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  The duty to assist notice which was previously 
provided in this case does not meet these new requirements.  
As such, this matter must be addressed by the RO prior to 
appellate review.

In so doing, the RO must advise the veteran of the applicable 
version of 38 C.F.R. § 3.156(a).  The original letter to the 
veteran, dated in February 2001, informed him of the 
requirement to submit new and material evidence but did not 
provide the necessary detail regarding that evidence.  A 
second letter, from August 2004, informed the veteran of the 
new standard for new and material evidence, as amended in 
August 2001.  Finally, the veteran has not been advised by 
way of a Statement of the Case or Supplemental Statement of 
the Case of the applicable version of the regulation.  This 
must be included on any future Supplemental Statement of the 
Case.

The record reflects that the veteran was treated for his 
seizure disorder in service, first at the 6th Convalescent 
Center, and later at the Valley Forge, Pennsylvania, Army 
Hospital (VFAH).  The records show that the veteran said he 
was treated for a seizure disorder prior to service at 
University Hospital in Cleveland, Ohio.  He said he was 
placed on anticonvulsant medications.  The veteran said that 
he stopped taking the medications when he joined the service 
because he was afraid the medications might disqualify him 
for service.  

The records from University Hospital have not been obtained 
in the past.  While the records may no longer be available, 
an attempt should be made to obtain the records since they 
are clearly relevant to the veteran's claim.

The SMRs are also negative for any evidence of head trauma in 
service.  The SMRs noted that the veteran said he was struck 
in the head with a bat when he was 16 but no head trauma was 
reported during service.  Further, the discharge summary from 
VFAH noted that the veteran specifically denied any 
headaches.  The veteran was not treated for headaches in 
service, and no complaint of headaches was noted on his 
separation physical examination.  The medical evidence of 
record does not show treatment for headaches.  The veteran is 
noted to have mentioned headaches as part of his eye 
evaluation by Dr. Blair in October 2001.  Other than that, 
there is no diagnosis or treatment for headaches of record.  

Nevertheless, the veteran has claimed that he received 
treatment for his hypertension and other claimed conditions 
at the VA Medical Center (VAMC) in Cleveland, Ohio, from 1971 
to 1974.  The veteran was still on active duty until August 
1972, and he did have a VA compensation and pension (C&P) 
examination at the Cleveland VAMC in January 1973.  Although 
the evidence of record does not reflect his having received 
treatment at the VAMC a check for the records must be made to 
ensure that all records are associated with the claims file.  
See Bell, supra.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
in Washington, D.C., and the VA will notify the veteran when 
further action on his part is required.  Accordingly, this 
case is REMANDED for the following action:

1.  The RO should provide notice to the 
veteran in conformity with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), and the 
Court's guidance in Kent, supra, in 
connection with his claim for whether new 
and material evidence has been submitted 
to reopen the claim for service 
connection for a seizure disorder.  The 
notice letter should describe the 
elements necessary to establish service 
connection for a disability, should 
explain the applicable definition of new 
and material evidence in effect prior to 
August 2001, and should describe what 
evidence would be necessary to 
substantiate that element or elements 
required to establish service connection 
that were found insufficient in the 
previous denial.

2.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all VA 
and non-VA health care providers who have 
treated him for his claimed conditions.  
The RO should attempt to obtain and 
associate with the claims files any 
medical records identified by the veteran 
which have not been secured previously.  
The RO should specifically request 
records from the Cleveland VAMC for a 
period beginning in 1971, as well as 
records of treatment the veteran reports 
he received for a seizure disorder prior 
to service at University Hospital in 
Cleveland, Ohio.  

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefits sought are not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified. 



______________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


